DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 18 February 2021 in response to the Office Action of 25 January 2021 are acknowledged and have been entered.  Claims 1-20 are pending and being examined on the merit.
Drawings
The drawings were received on 17 December 2020. These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimers filed on 17 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,982,278 and 10,240,167 have been reviewed and are accepted. The terminal disclaimers have been recorded.
The terminal disclaimers filed on 29 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/550,092 and US Patent 10,266,849, 10,351,877, 10,364,442, 10,435,715, 10,465,207, 10,669,559, 10,711,284, 10,731,180 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Response to Arguments
The nonstatutory double patenting rejections of claims 1-20 as being unpatentable over claims 1-4 of U.S. Patent No. 9,982,278, and over claims 1-10 and 18-27 of U.S. Patent No. 10,240,167 have been withdrawn in view of the terminal disclaimer filed on 17 February 2021.
The nonstatutory double patenting rejection of claims 1-20 as being unpatentable over claims 1-4, 13-14, and 16-26 of U.S. Patent No. 10,266,846 is withdrawn because there is not at least one inventor, applicant, or assignee in common between the instant application and U.S. Patent No. 10266846; therefore applicant’s arguments are moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Naira Simmons, Reg. No. 72,983, on 29 March 2021.
The application has been amended as follows:
Claim 20 (Currently Amended) The vector library of claim [[21]] 19, wherein the plurality of vectors encode a plurality of functional gRNAs that target at least two different target regions.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art and reasons why the claims are free of the art is set forth in the Office
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/T.N.G./Examiner, Art Unit 1636        
                                                                                                                                                                                                /NEIL P HAMMELL/Primary Examiner, Art Unit 1636